                Case 2:16-cr-00307-TSZ Document 137 Filed 08/24/20 Page 1 of 1



 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
       UNITED STATES OF AMERICA,
 6
                              Plaintiff,
 7                                                      CR16-307 TSZ
           v.
 8                                                      MINUTE ORDER
       DOUGLAS BLOUIN,
 9
                              Defendant.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12        (1)    Defendant’s motion, docket no. 128, for leave to file an overlength motion
   is GRANTED, and defendant’s 24-page motion for compassionate release, docket
13 no. 129, will be considered.

14       (2)    The Government’s motion, docket no. 134, for leave to file an overlength
   response is GRANTED, and the Government’s 14-page response, docket no. 135, to
15 defendant’s motion for compassionate release will be considered.

16        (3)     Defendant’s motion, docket no. 130, to seal is GRANTED, and Exhibits A,
   B, and G, docket nos. 131, 131-1, and 131-2, to defendant’s motion for compassionate
17 release shall remain under seal.

18          (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 21st day of August, 2020.
20
                                                       William M. McCool
21                                                     Clerk
22                                                     s/Karen Dews
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
